Opinion of July
29, 2010, Withdrawn, Dismissed and Corrected Memorandum Opinion filed August 5,
2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00319-CV
____________
 
UVALDO JOHN OLIVARES, Appellant
 
V.
 
BECK READY MIX CONCRETE COMPANY, LTD., Appellee
 
 
 

On Appeal from the 224th District Court
Bexar County, Texas
Trial Court Cause No. 2008-CI-21410
 
 
 

C O R R E
C T E D   M E M O R A N D U M   O P I N I O N
            The court withdraws its opinion of July 29, 2010, because of
an incorrect District Court number and issues this corrected memorandum opinion
in its place.
This is a restricted appeal from a default judgment signed October
23, 2009.  The clerk’s record was filed May 17, 2010.  Appellant’s brief was due
June 16, 2010, but it was not filed.
            On July 8, 2010, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before July 30, 2010, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P.
42.3(b).  On July 16, 2010, appellant notified this court that the underlying
case has been resolved and there is no need to proceed with the appeal.  We
construe appellant’s letter as a request to dismiss the appeal.  See Tex.
R. App. P. 42.1.  The request is
granted.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.